internal_revenue_service issued date number release date cc el gl br1 gl-701148-99 uilc memorandum for district_counsel north central district from alan c levine chief branch general litigation subject collection_due_process notices this responds to your request dated date asking us to review your proposed answers to a request for advice sent to you from the north central district rra collection coordinator that request sets forth various hypothetical fact patterns and questions regarding proper procedures to follow when sending a collection_due_process cdp_notice the questions are underlined with our comments on your proposed answers following we have a balance due account for income taxes of a deceased taxpayer we have accounts for income taxes of the estate there is also an estate_tax balance due account the probate_estate has been closed and the personal representative has been relieved of future responsibility we will be issuing a cdp_notice a to whom should we issue the cdp_notice for the income_tax account of the deceased taxpayer to whom should we issue the cdp_notice for the estate_tax accounts of the probate_estate to whom should we issue the cdp_notice for unpaid income taxes of the estate the same procedures that are followed when sending a statutory_notice_of_deficiency will be followed when sending a cdp_notice for liabilities of a deceased taxpayer the first question is addressed by nrc question the answer is as follows if it is known that the taxpayer is deceased the service should exercise reasonable diligence to determine if a fiduciary was appointed a fiduciary is required to give notice of fiduciary to the internal_revenue_service service form_56 notice concerning fiduciary relationship may be used to notify the service of a fiduciary relationship do not assume that the surviving_spouse is the gl-701148-99 executor executrix for the deceased spouse if the service has been notified as to the existence of a fiduciary relationship the l notice final notice notice_of_intent_to_levy and notice of your right to a hearing should be sent as follows john doe decd richard doe executor richard doe’s address if the service has not been notified as to the existence of a fiduciary relationship the l should be sent as follows john doe decd john doe’s last_known_address in the hypothetical given if there was a personal representative then he would be treated as the fiduciary for estate_tax accounts and unpaid income taxes of the probate_estate the cdp_notice should be sent to the personal representative even though he has been relieved of further responsibility because this liability accrued while he was responsible for the estate and the administration thereof b letter notification of potential third party contact rra section will also be issued in this matter to whom should this letter be sent for the deceased taxpayer’s income taxes for estate_taxes regarding income taxes of the estate c will contact with the former personal representative be a section third party contact with respect to the liability of the deceased the probate_estate the estate_taxes nrc question answers these two questions it provides for decedent cases whoever would normally receive the statutory_notice_of_deficiency is the person considered to be the taxpayer that person should also be given the letter ‘third party notice ’ contacts with anyone who would not normally be authorized to receive a statutory notice on the account would be considered third-party_contacts and should be documented a when we have a limited_liability_company llc with delinquent tax accounts to whom do we send the cdp_notice just the llc entity each individual who has an interest in the llc we defer to your interpretation that under minnesota law members of an llc are not personally liable for the tax incurred by the llc and therefore the cdp_notice should only be sent to the llc entity for further guidance please see the gl-701148-99 discussion on partnerships in part of this memorandum b if we send the cdp_notice to each individual to what address do we send the cdp_notice the address of the llc the home address of the individual please see response 2a a when we have a partnership with delinquent tax accounts to whom do we send the cdp_notice sec_6320 - sec_6320 requires the service to notify the person described in sec_6321 within five days of the filing of a notice of lien of his right to challenge the filing of the lien at a cdp hearing temp sec_301_6320-1t a a-a-1 provides under sec_6320 notification of the filing of a nftl on or after date is only required to be given to the person described in sec_6321 who is named on the nftl that is filed accordingly if the nftl lists only the partnership then only the partnership receives a cdp_notice however if the nftl lists partners in addition to the partnership then each individual partner named on the nftl and the partnership must receive a cdp_notice for example if the nftl lists abc partnership and a b and c individually then a cdp_notice must be sent to abc partnership and to a b and c individually sec_6330 - sec_6330 provides that no levy may be made on any property or right to property of any person unless the secretary has notified such person in writing to their right to a hearing we interpret person under sec_6330 as the partnership with the delinquent tax account therefore when the service intends to levy on property because of a partnership_liability the partnership should receive the cdp_notice b to what address do we send the cdp_notice sec_6320 relating to the filing of a nftl requires that when a notice is mailed it is to be by certified or registered mail to the person’s last_known_address sec_6330 relating to a levy adds the additional requirement that the mailing must be by return receipt requested if the notice is required to be sent to a partner it should be sent to the partner’s last_known_address if a notice is required to be sent to the partnership it should be sent to the partnership’s last_known_address a when we have a limited_partnership with delinquent accounts to whom do we send the cdp_notice please see answer under sec_6320 either a general or limited_partner should receive a cdp_notice when listed on the nftl the partnership receives a gl-701148-99 cdp_notice under sec_6330 the revenue_officer prepares a cdp_notice and a letter in preparation for a meeting with the taxpayer and the taxpayer’s representative poa only the poa shows up for the meeting the revenue_officer gives the poa both letters a is the giving of these letters the same as giving the letters to the taxpayer no an original or copy of the notices must be provided to the taxpayer even if the taxpayer is represented by a power_of_attorney poa taxpayers may authorize a representative to act on their behalf by executing a form_2848 power_of_attorney and declaration of representative form_2848 line provides that o riginal notices and other written communication will be sent to you the taxpayer and a copy to the first representative listed on line the poa unless you check one or more of the boxes below the boxes below line give the taxpayer the option of a having the poa receive the original and the taxpayer a copy of such notices or communication b having a second poa receive a copy of such notices and communications or c not having any notices or communication sent to the poa there is no choice for the taxpayer to have notices or communications sent only to the poa accordingly the original advance notice required under sec_7602 letter and the cdp_notice must be sent to the taxpayer or to the poa with a copy sent to the taxpayer b does the revenue_officer still need to mail a copy of each letter to the taxpayer does the cdp letter need to be mailed certified in this case form_2848 does not eliminate the requirement that the taxpayer be sent either the original or a copy of any notices or written communications if on form_2848 the taxpayer authorizes the poa to receive the original notice then the copy of the cdp_notice sent to the taxpayer does not need to be mailed certified or registered mail return receipt requested if the poa is not authorized to receive the original notice then the cdp_notice must be served on the taxpayer either in person left at the dwelling or usual place of business_of_the_taxpayer or by certified or registered mail return receipt requested there is no requirement under sec_7602 that the advance notice be provided by certified mail c which idrs transaction codes should we use in this case tc action code ac - the return receipt was signed so the notice was delivered ac - delivery was refused ac - the notice was returned undelivered the return receipt requested mailing requirement only applies to cdp notices under sec_6330 gl-701148-99 we agree that this question should be coordinated with the national_resource_center d can the revenue_officer immediately proceed with a third party investigation under rra section if the advance notice letter is sent to the taxpayer then the revenue_officer should wait ten days before making any third party contacts however the taxpayer’s poa may authorize the revenue_officer to make certain third party contacts form_2848 first gives a representative the power to do all things a taxpayer could do and only then excepts from that general grant of authority certain acts not relevant here the form provides that the representatives are authorized to perform any and all acts that i we can perform with respect to the tax matters described on line for example the authority to sign any agreements consents or other documents this language is sufficient to allow a taxpayer’s representative to authorize a sec_7602 contact if a third party contact has been authorized by the taxpayer or the taxpayer’s poa then the advance notice and recordkeeping requirements of sec_7602 do not apply with respect to the particular contact that has been authorized for example if the revenue_officer meets with the taxpayer’s poa and the poa authorizes the revenue_officer to contact a specific third party the revenue_officer may make this contact without providing advance notice to the taxpayer or keeping a record of this contact however in order to avoid any subsequent disputes as to whether the contact was authorized there should be written documentation that the contact was authorized the better practice would be for the revenue_officer to obtain written authorization from the taxpayer or the poa either by having the taxpayer or the poa sign the form third party contact authorization form or by some other means how do we handle our idrs transaction code tc and action code when someone other than the taxpayer signs for the letter we agree that this question should be coordinated with the national_resource_center while preparing the cdp letter letter the revenue_officer discovers that the catalog number the number on the bottom of the notice which gives the number of the notice for the macro letter on her computer is wrong she has sent out a number of these notices to taxpayers already a does she need to reissue the notices she has previously sent b would your answer change if there is a misspelling of a word c if a sentence is missing from the notice d if the employees name and id number are missing gl-701148-99 this office issued a memorandum dated date that addressed the legal requirements of a notice of a hearing under sec_6330 in that memorandum we concluded that courts will presumably rule on the sufficiency of a notice under sec_6330 as they have under sec_6331 courts have ruled that there is not any magic language that qualifies notice given by the service as fulfilling the requirements of sec_6331 rather the notice must explain to the taxpayer the nature of the act that will occur ie the levy and what the taxpayer can do to prevent such action from occurring see watts v united_states ustc big_number d wyo the court ruled that sec_6331 was satisfied where the notice explains the nature of the notice and the appropriate measures to obtain relief from the levy person v united_states ustc big_number d haw the court found that the irs followed proper procedures and that the requirements of sec_6331 were fulfilled when the irs sent the taxpayer a letter stating this is your final notice before we proceed with enforcement action and levy on your property or right to property in accordance with sec_6331 of the internal_revenue_code bay v united_states 995_f2d_230 9th cir in discussing whether the united_states complied with the procedures of sec_6303 and sec_6331 the court ruled that the form of the notices was irrelevant as long as it provided the taxpayer with the information required under the statute courts also note that the notice does not need to be signed by an irs official and can be computer generated see watts in re 192_br_760 d nev the court ruled that where plaintiffs received a fourth delinquency_notice encaptioned notice_of_intent_to_levy even though it was computer generated with no signature of an irs employee it qualified as notice under sec_6331 there are no cases that discuss the specific language that is required to fulfill the notice requirements of sec_6331 however it is clear that strict compliance with the statute is necessary for example each year’s assessment where enforcement action is going to occur must be listed on the notice_of_intent_to_levy where a specific year is not listed and property is levied upon to recover for a year’s assessment that was not listed on the notice the levy is in violation of sec_6331 see 782_fsupp_164 d me where the united_states could prove that notices were provided for all the tax years in question except the court ruled that a notice of intention to levy is required for each tax_year and whether the notice was sent for was a matter that could not be disposed of in summary_judgment 970_f2d_750 10th cir the content rather than the form of the notice will determine whether the service has complied with sec_6330 this provision was enacted so that taxpayers have adequate notice of collection activity and a meaningful hearing before the irs deprives them of their property s rep no the notice must clearly inform the taxpayer of his right to a hearing the process of securing a hearing and explain the consequences that will occur if a hearing is not requested gl-701148-99 namely levying on property therefore if an inaccurate catalog number is the only error with the letter and the letter provides the information that is provided on a correctly identified letter a substitute letter does not need to be sent a misspelling of a word does not indicate that they need to be resent however if a sentence is missing from the notice and it is a sentence that addresses or explains a statutory right then a corrected notice should be sent specifically rra provides that any correspondence that the taxpayer receives from the service must contain an employee’s name and a unique identifying number therefore if this information is missing from the cdp_notice a substitute notice should be sent temp sec_301_6330-1t a-a10 temp sec_301_6320-1t a- a12 can the revenue_officer working a case type or print in the district director’s name on the letter and letter and send the letters do we need to reissue cdp letters that we have sent without any signature typed name or printed name in the signature space we agree that this question should be coordinated with the national_resource_center in the past when we talked to a taxpayer and advised the taxpayer that we were going to file a notice_of_federal_tax_lien nftl we filed the nftl however if we had not advised the taxpayer we would send a final notice letter to the taxpayer and wait days to file the nftl with the coming of the collection_due_process procedures both sec_6320 and sec_6330 we are more cautious about filing the nftl even if we have talked with the taxpayer and advised the taxpayer of the nftl filing must we send the cdp letter first and wait days before filing the nftl or can we still file the nftl immediately after advising taxpayer that the nftl will be filed the notice does not create a day waiting_period for lien filing rather a nftl can be filed after giving the taxpayer warning and a chance to satisfy his tax_liability policy statement p-5-47 provides that a notice of lien shall not be filed except in jeopardy_assessment cases until reasonable efforts have been made to contact the taxpayer in person by telephone or by a notice sent by mail delivered in person or left at the taxpayer’s last_known_address to afford him her the opportunity to make payment after filing a nftl the taxpayer must be notified of the filing of the nftl not more than five business days after the date of such filing when we have sent one cdp letter and days have passed our warning of enforcement is no longer considered timely if it is then appropriate to take enforcement action we must issue letter warning of enforcement should this letter be sent by certified mail how long should we wait after mailing this letter before we can take enforcement action gl-701148-99 we agree that this question should be coordinated with the national_resource_center
